JAMES HUNTER, III, Circuit Judge,
concurring.
Although I agree with the majority that the district court’s injunction prohibiting enforcement of Pennsylvania’s highly restrictive abortion funding statutes was proper. I cannot agree that the 1979 Hyde Amendment, a rider to the 1979 HEW appropriations bill, substantively alters the obligations of the states under Title XIX of the Social Security Act. Nor, for that matter, do I believe that the 1979 Hyde Amendment is properly before this court.
I.
Title XIX of the Social Security Act of 1965, 42 U.S.C. §§ 1396-1396k (1976 & Supp. II 1978), establishes the Medicaid program, a system of cooperative federalism under which states which choose to participate provide, with help from the federal government, medical assistance to individuals “whose income and resources are insufficient to meet the costs of necessary medical services.” 42 U.S.C. § 1396 (1976).
Although no state is required to participate in the program, those which decide to do so must comply with the applicable federal statutory and regulatory standards. Under those standards, participating states may elect to provide medical services to only the “categorically needy” or to both the “categorically needy” and the “medically needy.”1 42 U.S.C. § 1396a(a)(10)(A) & (C) (1976). All participating states are required to provide the “categorically needy” with at least five broad categories of medical services. 42 U.S.C. § 1396a(aX13)(B) (1976). In addition, states which decide to provide medical services to the “medically needy” are required to provide either at least the five broad categories of medical services which are provided to the “categorically needy” or at least seven of sixteen broad categories of medical services. 42 U.S.C. § 1396a(a)(13)(C) (1976). Pennsylvania has chosen to extend coverage to both the “categorically needy” and the “medically needy” and to provide the “medically needy” with those medical services which the “categorically needy” are required to receive. 62 P.S. §§ 441.1, 443.1-443.3 (Supp.1979). Included in the five broad categories of medical services which Pennsylvania provides to both the “categorically needy” and the “medically needy” are: (1) inpatient hospital services, (2) outpatient hospital services, (3) other laboratory and X-ray services, (4) skilled nursing facility services for individuals twenty-one or older, screening, diagnosis, and treatment of individuals under the age of twenty-one, and family planning services and supplies for individuals of child bearing age, and (5) physicians’ services. 42 U.S.C. § 1396d(a)(l)-(5) (1976).
Although, as the Supreme Court has stated, “Title XIX does not require States to provide funding for all medical treatment falling within the five general categories, it does require that state Medicaid plans establish ‘reasonable standards . . . for determining . . . the extent of medical assistance under the plan which . are consistent with the objectives of [Title XIX].’ ” Beal v. Doe, 432 U.S. 438, 441, 97 S.Ct. 2366, 2369, 53 L.Ed.2d 464, 470 (1977), quoting 42 U.S.C. § 1396a(a)(17) (1976). *839The question of how Title XIX’s requirement of “reasonable standards consistent with the objectives of [the Act]” restricts the discretion that the states would otherwise enjoy in determining the extent of medical services to provide is not an easy one. As the Supreme Court has remarked, “serious statutory questions might be presented if a state Medicaid plan excluded necessary medical treatment from its coverage.” Beal v. Doe, supra, 432 U.S. at 444, 97 S.Ct. at 2371, 53 L.Ed.2d at 472. The district court in this case resolved those “serious statutory questions” by holding that “Title XIX requires participating states to provide all medically necessary services, including medically necessary abortions, to eligible participants of the program.” Roe v. Casey, 464 F.Supp. 487, 499 (E.D.Pa.1978).
In concluding that Title XIX requires participating states to provide all medically necessary services, the district court focused on the stated objective of Title XIX: to provide medical assistance to those unable to afford necessary medical services. There is much to commend the district court’s determination that medical necessity is the proper standard for reconciling the tension between state discretion and the underlying requirements of Title XIX. Although the Act nowhere explicitly states that all medically necessary services must be provided, the clear and unmistakable purpose of the Act is to provide necessary medical services to those in greatest need of such services. See White v. Beal, 555 F.2d 1146 (3d Cir. 1977). A requirement that participating states provide all medically necessary services within the five broad categories of services such states are required to provide would appear to adequately and intelligently effectuate the underlying purposes of the Act. There are, however, problems with such an approach. For one thing, the phrase “necessary medical services” is used to identify those whom the Medicaid program is designed to provide with medical assistance, rather than to specify the extent of the medical assistance which must be provided. In addition, the initial section of the Act which states that the objective of the Act is to provide medical assistance to those unable to afford necessary medical services, also recognizes that a participating state may carry out the objectives of the Act “as far as practicable under the conditions in such State.” 42 U.S.C. § 1396 (1976). Whether this may be accomplished only by limiting the medical services provided to all medically necessary services within the five broad categories which participating states are required to provide or whether participating states may further delimit the services they provide on the basis of factors such as cost is far from clear. This, however, is not a question we need decide today since the question of whether Pennsylvania is required to provide funding for medically necessary abortions is answered, and answered clearly, by other statutory and regulatory provisions of Title XIX.
Under regulations promulgated by the Department of Health, Education, and Welfare pursuant to Title XIX which have the full force and effect of law, Chrysler Corporation v. Brown, 441 U.S. 281, 295-96, 99 S.Ct. 1705, 1714, 60 L.Ed.2d 208 (1979), a participating state “may not arbitrarily deny or reduce the amount, duration, or scope of a required service ... to an otherwise eligible recipient solely because of the diagnosis, type of illness, or condition.” 42 C.F.R. § 440.230 (1979). In White v. Beal, supra, this court construed a predecessor version of the regulation containing the identical operative language as the current version as allowing “discrimination in benefits based upon the degree of medical necessity but not upon the medical disorder from which the person suffers.” White v. Beal, supra, 555 F.2d at 1152 (footnote omitted).
Pennsylvania has singled out pregnancy, in particular pregnancies which present medical complications short of endangering the life of the mother, as a condition for which the state will not provide all medically necessary services. In doing so, Pennsylvania has, I believe, improperly contravened the prohibition against reducing or denying medical treatment solely on the basis of condition. As the Court of Appeals for the *840First Circuit stated in addressing a similar, though less restrictive, state statute: “When a state singles out one particular medical condition — here, a medically complicated pregnancy — and restricts treatment for that condition to life and death situations it has, we believe, crossed the line between permissible discrimination based on degree of need and entered into forbidden discrimination based on medical condition.” Preterm, Inc. v. Dukakis, 591 F.2d 121,126 (1st Cir.), cert. denied, 441 U.S. 952, 99 S.Ct. 2181, 60 L.Ed.2d 1057 (1979).
In addition, Pennsylvania runs afoul of this court’s pronouncement in White v. Beal, supra, that although state discretion in administering Title XIX is broad, participating states must provide medical services “in a manner which bears a rational relationship to the underlying federal purpose of providing the service to those in greatest need of it.” White v. Beal, supra, 555 F.2d at 1151. By providing a full range of medically necessary services to women who anticipate a normal delivery at full term, but only a limited range of medically necessary services to women with medically complicated pregnancies who risk severe and permanent injury but not death, Pennsylvania has failed to provide medical services to those in greatest need of such services as is required by Title XIX. Moreover, such an approach clearly violates the statutory requirement that participating states provide medical services “in a manner consistent with . . . the best interests of the recipients.” 42 U.S.C. § 1396a(a)(19) (1976). By failing to provide medically necessary abortions to women who risk serious and irreversible injury, Pennsylvania has turned its back on the best interest of those eligible to receive medical services under Title XIX.
Accordingly, unless the 1979 Hyde Amendment substantively alters the obligation which Pennsylvania would otherwise have to provide medically necessary abortions. Pennsylvania’s restrictive abortion statutes must fall.
II.
During each of the past four years, Congress has enacted amendments, known as Hyde Amendments, as riders to federal appropriations legislation. Although each of the four Hyde Amendments which Congress has enacted limits the expenditure of federal' funds for abortions, the language and legislative history of the various Hyde Amendments varies greatly.
The final decision of the district court from which this appeal is taken addresses the impact of the 1977 Hyde Amendment, Pub.L. No. 95-205, § 101, 91 Stat. 1460 (1977), on the substantive obligations of participating states under Title XIX. The 1977 Hyde Amendment provided:
That none of the funds provided for in this paragraph [authorizing appropriations for the Departments of Labor and Health, Education, and Welfare for fiscal year 1978] shall be used to perform abortions except where the life of the mother would be endangered if the fetus were carried to term; or except for such medical procedures necessary for the victims of rape or incest, when such rape or incest has been reported promptly to a law enforcement agency or public health service; or except in those instances where severe and long-lasting physical health damage to the mother would result if the pregnancy were carried to term when so determined by two physicians.
The majority opinion, however, addresses only the 1979 Hyde Amendment, Pub.L. No. 96-123, § 109, 93 Stat. 923 (1979), which was enacted six days after oral argument in this case. The 1979 Hyde Amendment provides that:
[N]one of the funds provided by this joint resolution [authorizing appropriations for fiscal year 1980] shall be used to perform abortions except where the life of the mother would be endangered if the fetus were carried to term; or except for such medical procedures necessary for the victims of rape or incest when such rape or incest has been reported promptly to a law enforcement agency of public health service.
Unlike the 1977 Hyde Amendment, the 1979 Hyde Amendment prohibits the ex*841penditure of federal funds for abortions where “severe and long lasting physical health damage to the mother would result if the pregnancy were carried to term.” Addressing the 1977 Hyde Amendment, the district court concluded that it did not substantively alter the obligations of participating states under Title XIX, but that it was merely “a congressional affirmance of the Supreme Court’s decision in Beal v. Doe . that states need not provide funding for nontherapeutic services, including nontherapeutic abortions.” Roe v. Casey, supra, 464 F.Supp. at 502. If faced with the 1979 Hyde Amendment, the district court might well, I suspect, come to a different conclusion.2
In Singleton v. Wulff, 428 U.S. 106, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976), an abortion case, the Supreme Court reversed the judgment of the Court of Appeals and remanded the case to the district court because the Court of Appeals decided the case on the basis of issues which had never been presented to the district court. In Singleton, the Court stated:
It is the general rule, of course, that a federal appellate court does not consider an issue not passed upon below. In Hormel v. Helvering, 312 U.S. 552, 556, 61 S.Ct. 719, 721, 85 L.Ed. 1037, 1040 (1941), the Court explained that this is “essential in order that parties may have the opportunity to offer all the evidence they believe relevant to the issues [and] in order that litigants may not be surprised on appeal by final decision there of issues upon which they have had no opportunity to introduce evidence.” We have no idea what evidence, if any, petitioner would, or could, offer in defense of this statute, but this is only because petitioner has had no opportunity to proffer such evidence. Moreover, even assuming that there is no such evidence, petitioner should have the opportunity to present whatever legal arguments he may have in defense of the statute. .
The matter of what questions may be taken up and resolved for the first time on appeal is one left primarily to the discretion of the courts of appeals, to be exercised on the facts of individual cases. We announce no general rule. Certainly there are circumstances in which a federal appellate court is justified in resolving an issue not passed on below, as where the proper resolution is beyond any doubt, see Turner v. City of Memphis, 369 U.S. 350 [82 S.Ct. 805, 7 L.Ed.2d 762] (1962), or where “injustice might otherwise result.” Hormel v. Helvering, 312 U.S., at 557 [61 S.Ct. at 721, 85 L.Ed.2d at 1041].
428 U.S. at 120-21, 96 S.Ct. at 2877, 49 L.Ed.2d at 837 (footnote omitted).
Recognizing the wisdom and propriety of the approach articulated in Singleton, this court has adopted an even stricter approach stating that the practice of refusing to ad*842dress issues that were not passed upon below should be relaxed only “in horrendous cases where a gross miscarriage of justice would occur.” Newark Morning Ledger Co. v. United States, 539 F.2d 929, 932 (3d Cir. 1976) (per Mr. Justice Clark).
Since I do not believe that the proper resolution of the issues presented by the 1979 Hyde Amendment is beyond any doubt and since I do not believe that allowing the district court to first pass upon the 1979 Hyde Amendment would result in any injustice to the parties or the interests they represent, I would remand this case to the district court to allow the parties to present legal arguments on the 1979 Hyde Amendment and to allow the district court to pass on the effect and, if need be, the constitutionality of the 1979 Hyde Amendment. See Fusari v. Steinberg, 419 U.S. 379, 95 S.Ct. 533, 42 L.Ed.2d 521 (1975) (case remanded for reconsideration in light of intervening changes in the law). At the least, I would request briefing by the parties on the 1979 Hyde Amendment before rendering a binding decision of this court on a matter of such great public importance. However, since the majority has discussed the effect of the 1979 Hyde Amendment, I feel compelled to state my views on this issue.
III.
The majority holds that the 1979 Hyde Amendment, a rider to federal appropriations legislation, substantively alters the obligations of participating states under Title XIX by implicitly amending Title XIX. I cannot agree.
Our task as a federal court is to interpret the federal laws and Constitution. Although, when confronted with an unclear or ambiguous statute, we must, to fulfill our obligation, resort to legislative history, such an approach is to be avoided whenever possible due to the inherent unreliability of using legislative history as a basis for ascertaining legislative intent. The best guide to legislative intent when the words of a statute are clear is, of course, the words of the statute. As the Supreme
Court recently stated: “When confronted with a statute which is plain and unambiguous on its face, we ordinarily do not look to legislative history as a guide to its meaning.” Tennessee Valley Authority v. Hill, 437 U.S. 153,184 n. 29, 98 S.Ct. 2279, 2296 n. 29, 57 L.Ed.2d 117, 140 (1978). Accord, Ex Parte Collett, 337 U.S. 55, 61, 69 S.Ct. 944, 947, 93 L.Ed. 1207, 1211 (1949) (“there is no need to refer to the legislative history when the statutory language is clear”).
The 1979 Hyde Amendment is a clear and unambiguous limitation on the expenditure of federal funds for abortion. It states simply that “none of the funds provided by this joint resolution [authorizing appropriations for fiscal year 1980] shall be used to perform abortions” except under certain limited circumstances. The plain meaning of the words which comprise the Hyde Amendment are not subject to doubt or uncertainty. There is nothing whatsoever in the language of the Hyde Amendment which suggests that Congress intended to alter the obligation of participating states under Title XIX. Yet, the majority concludes that “the Hyde Amendment constitutes a substantive modification of Title XIX.” Majority op. at 835. I disagree.
Other guides to statutory construction also counsel against reading the Hyde Amendment as altering the obligations of participating states under Title XIX. In Morton v. Mancari, 417 U.S. 535, 94 S.Ct. 2474, 41 L.Ed.2d 290 (1974), the Supreme Court reiterated the longstanding rule that repeals by implication are disfavored stating that “courts are not at liberty to pick and choose among congressional enactments, and when two statutes are capable of co-existence, it is the duty of the courts, absent a clearly expressed congressional intention to the contrary, to regard each as effective.” Id. at 551, 94 S.Ct. at 2483, 41 L.Ed.2d at 301. The Court further emphasized that “ ‘[t]he intention of the legislature to repeal “must be clear and manifest.” ’ ” Id., quoting United States v. Borden Co., 308 U.S. 188, 198, 60 S.Ct. 182, 188, 84 L.Ed. 181, 190 (1939).
*843Title XIX of the Social Security Act of 1965 and the 1979 Hyde Amendment are fully capable of co-existence. In fact, it is only when the plain and unambiguous language of the Hyde Amendment is ignored that any conflict between the two statutes arises. Far from there being a clear and manifest congressional intention to repeal parts of Title XIX evident in the language of the Hyde Amendment, no such intention is expressed at all. Moreover, the Hyde Amendment, as a rider to federal appropriations legislation, labors under even greater constraints than would a substantive enactment. “[T]he policy [disfavoring repeals by implication] applies with even greater force when the claimed repeal rests solely on an appropriations act. We recognize that both substantive enactments and appropriations measures are ‘Acts of Congress,’ but the latter have the limited and specific purpose of providing funds for authorized programs.” Tennessee Valley Authority v. Hill, supra, 437 U.S. at 190, 98 S.Ct. at 2999-2300, 57 L.Ed.2d at 144. Furthermore, the yearly changes in the language and scope of the Hyde Amendment belie any intention on the part of Congress to alter the obligations of participating states under Title XIX. It is difficult to believe that Congress would, without either committee hearings or reports, change so important a provision of Title XIX. That they would do so with such frequency is even harder to believe.
Even when I, contrary to the direction of the Supreme Court in Tennessee Valley Authority and Ex Parte Collett, examine the legislative history of the 1979 Hyde Amendment, I am unable to discern a clearly expressed congressional intention to implicitly repeal parts of Title XIX as Morton requires. At most, we have what Judge Bownes in addressing the 1977 Hyde Amendment characterized as “a statute whose plain meaning is clear and whose congressional history can be construed to mean that a number of congressmen felt that, contrary to what the statute said, it would effect a substantial change in the Medicaid Act.” Preterm, Inc. v. Dukakis, supra, 591 F.2d 136 (Bownes, J., dissenting).3
In addition, to interpret the 1979 Hyde Amendment as substantively altering the obligations of participating states under Title XIX will inevitably require the adjudication of serious questions concerning the constitutionality of the Hyde Amendment. See, e. g., Zbaraz v. Quern, 469 F.Supp. 1212 (N.D.Ill.1979), further consideration of jurisdiction postponed until argument on the merits, 444 U.S. 960, 100 S.Ct. 444, 62 L.Ed.2d 373 (1979); McRae v. Califano, 491 F.Supp. 630 (E.D.N.Y.1980), application for stay of the judgment denied and prob. juris. noted, - U.S. -, 100 S.Ct. 1010, 62 L.Ed.2d 749 (1980). It is a well established rule that needless constitutional adjudication is to be avoided, and, toward that end, that when “a construction of the statute is fairly possible by which the [constitutional] question may be avoided,” such a construction should be given. Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 348, 56 S.Ct. 466, 483, 80 L.Ed.2d 688, 711 (1936) (Brandéis, J., concurring), quoting Crowell v. Benson, 285 U.S. 22, 62, 52 S.Ct. 285, 296, 76 L.Ed. 598, 619 (1932). As I have stated, I believe such a construction to be not only fairly possible, but required by the *844plain language of the 1979 Hyde Amendment.
The majority argues that to read the Hyde Amendment as only limiting the expenditure of federal funds for abortion and not as also substantively altering the obligations of participating states by implicitly amending Title XIX would lead “to a result which is not consonant with the policies of the Medicaid Act.” Majority op. at 835. This, the majority reasons, is because Title XIX is based upon a scheme of cooperative federalism under which the costs of the program are financed jointly by the federal and state governments. I do not quarrel with the majority’s characterization of Title XIX as a system of cooperative federalism. However, I disagree with the narrow mold into which the majority requires that a system of cooperative federalism fit.
Medicaid, as a program of cooperative federalism, is a program under which states which choose to participate provide, with substantial help from the federal government, medical services to individuals unable to afford such services. No state is required to participate in the program, but those which decide to do so must comply with federal statutory and regulatory standards. However, nowhere does Title XIX require “that there be federal financial participation in every service necessarily provided by a participating state.” Doe v. Busbee, 471 F.Supp. 1326, 1333 (N.D.Ga. 1979). “Section 1396 does not foreclose, even by intimation, the possibility that a state might be required to fund exclusively one or more services in order to receive the federal appropriations authorized by § 1396.” Planned Parenthood Affiliates of Ohio v. Rhodes, 477 F.Supp. 529, 538 (S.D. Ohio 1979) (footnote omitted). In fact, Title XIX abounds with provisions which require participating states to pay for services and bear certain costs without compensation from the federal government. See, e. g., 42 U.S.C. § 1396a(a)(2) & (c) (1976). See also Vargas v. Trainor, 508 F.2d 485 (7th Cir. 1974), cert. denied, 420 U.S. 1008, 95 S.Ct. 1454, 43 L.Ed.2d 767 (1975) (enforcing federal requirement that states pay mandatory state supplement to social security recipients as a condition of continued participation in Title XIX). Although the majority may not think the result which flows from following the language of the Hyde Amendment a sensible one, “in our constitutional system the commitment to the separation of powers is too fundamental for us to pre-empt congressional action by judicially decreeing what accords with ‘common sense and the public weal.’ ” Tennessee Valley Authority v. Hill, supra, 437 U.S. at 195, 98 S.Ct. at 2302, 57 L.Ed.2d at 147.
Although not in this case, undoubtedly in the future, the majority’s reading of the Hyde Amendment will adversely impact if not, as a practical matter, preclude the exercise by poor women of what the Supreme Court has denominated a fundamental right. See Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973). Moreover, in this case we are far afield from the question of whether participating states are required to provide nontherapeutic abortions. Cf. Beal v. Doe, 432 U.S. 438, 97 S.Ct. 2366, 53 L.Ed.2d 464 (1977) (Title XIX does not require participating states to fund nontherapeutic abortions). Rather, we deal here with the far more troubling question of whether the Hyde Amendment relieves participating states from the obligation to provide medically necessary abortions. Before holding that an act of Congress amends an earlier act of Congress so as to withdraw a previously existing requirement that states provide funds for the exercise of a fundamental right whose exercise is necessary to the health of the individual, we should require a clear and explicit statement that this is what Congress intended. However, no such statement appears in the language of the Hyde Amendment. As Judge McManus recently observed:
If Congress intends that neither the federal nor state governments fund medically necessary abortions as Medicaid on its face requires, it knows full well how to make its intent clear and manifest by forthrightly amending Medicaid directly. To permit Congress to do less is tantamount to having courts legislate, by judicial interjection under the guise of construction, what Congress has been unable or unwilling to do by clear and manifest enactment.
*845Hodgson v. Board of County Commissioners, 614 F.2d 601, at 607 (8th Cir. 1980) (McManus, J., dissenting).4
Yet, notwithstanding all this, the majority holds that the 1979 Hyde Amendment substantively alters the obligation of participating states to provide medically necessary abortions by implicitly amending Title XIX. I respectfully disagree.

. The term “categorically needy” is used to refer to those classes of individuals specified in 42 U.S.C. § 1396a(a)(10)(A) (1976) and the term “medically needy” is used to refer to those classes of individuals specified in 42 U.S.C. § 1396a(a)(10)(C) (1976). See Beal v. Doe, 432 U.S. 438, 440 n. 1, 97 S.Ct. 2366, 2368 n. 1, 53 L.Ed.2d 464, 469 (1977); 42 C.F.R. § 435 (1979).


. Yet, notwithstanding the district court’s discussion of the 1977 Hyde Amendment and its conclusion that the 1977 Hyde Amendment did not substantively alter the obligations of participating states under Title XIX, the majority asserts that “[t]he district court did not reach the question of whether the Hyde Amendment modified or amended Title XIX.” Majority op. at 832, 833 n. 11. I am unable to discern upon what the majority bases this statement.
Moreover, I am unable to agree with the majority’s assertion that consideration of the 1979 Hyde Amendment by the district court “would not have altered, and could not alter, the district court’s disposition of this case.” Majority op. 833-834 n. 11. If faced with the more restrictive language of the 1979 Hyde Amendment which, unlike the 1977 Hyde Amendment, does not provide for federal funding of abortions necessary to prevent “severe and long-lasting physical health damage to the mother,” the district court would be hard pressed to conclude that “[t]he Hyde Amendment is but a congressional affirmance of the Supreme Court’s decision in Doe v. Beal . . . that states need not provide funding for nonthera-peutic services, including nontherapeutic abortions.” Roe v. Casey, supra, 464 F.Supp. at 502. Whether or not this would have changed the district court’s disposition of the case we cannot know. However, it almost certainly would have required the district court to address the question of whether the 1979 Hyde Amendment only curtailed federal funding of abortions or also substantively altered the obligations of participating states under Title XIX.


. The majority properly notes that the House of Representatives passed a resolution which provided, inter alia, that all points of order raised against the 1979 Hyde Amendment for failure to comply with House Rule XXI(2), which prohibits altering existing law in an appropriations measure, would be waived. H.R.Res. 335, 96th Cong., 1st Sess., 125 Cong. Rec. H 5218 (daily ed. June 27, 1979). However, the only purpose of this resolution appears to have been to allow the House to alter the previously existing federal obligation to fund abortions under Title XIX as it did by passing the 1979 Hyde Amendment. Without such a resolution, the only alternatives available would have been to fund all abortions which are required to be funded under Title XIX or none at all. Id. at H 5212-5218.
Even were I to interpret the House resolution as does the majority, I would still be unable to conclude that the Hyde Amendment alters the obligations of participating states since the Senate, which also prohibits substantive legislation in an appropriations measure, Standing Rules of the Senate, Rule XVI(4), passed no corresponding resolution.


. In fact, the House of Representatives recently passed the Child Health Assurance Act of 1979 which, inter alia, amends Title XIX by providing that
None of the funds authorized to be appropriated under this title shall be used to perform abortions except where the life of the mother would be endangered if the fetus were carried to term: Provided however, That nothing in this title shall be construed to require any State funds to be used to pay for any abortion.
H.R. 4962, 96th Cong., 1st Sess., 125 Cong. Rec. H 11770 (daily ed. Dec. 11, 1979). The Senate, however, has not yet passed the House amendment to Title XIX. Yet, the majority’s rewriting of the plain and unambiguous language Of the 1979 Hyde Amendment accomplishes exactly what the Senate has so far been unwilling to do.